Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a CON of Application 16/160,360 filed on 10/15/2018 (U.S. Patent No. 10,748,212) which is a CON of application 14/877,658 filed on 10/07/2015 (U.S. Patent 10,140,659) which claims benefit of provisional application 62/079,690 filed on 11/14.2014.

DETAILED ACTION
Claims 1-27 presented for examination on 07/09/2020. The pending claims in the instant application is similar to claims in its parent application 16/160,360 (U.S. Patent No. 10,748,212) and 14/877,658 (U.S. Patent 10,140,659). Therefore, the claims in the instant application are allowable under same rational as the patented parent applications. This application is in condition for allowance except for the following formal matters: 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 
Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 1, 8, 11, 14, 22, 27, the claims recites “at least two payment” when specification describes  “first series of periodic payment” and “second series or periodic payment” (see paragraph [0055-0056]). 
As per claims 1-27,  the claims recites “first and second obligation related to a financial instrument” when Specification/Title of Invention describes the invention  is specifically related to “improving the efficiency of an electronic trading system for interest rate swaps (“IRS”) funded in base currency and cash flows such as coupon payment, price alignment interest, variation margin are denominated in local currency different from the base currency (see paragraph [0022]). Nowhere in the independent claims recites “”interest rate swaps” except in the dependent claim 6 and  20 broadening the claims beyond scope of the specification. 
Applicant requested to cite a portion of submitted written description/disclosure where support for above limitations are disclosed, otherwise the limitation would constitute a new matter.
Note: This rejection can be overcome by incorporating limitation of claim 6 or 20 into independent claims and replacing “at least two payments” by “series of periodic payments”.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-27 are rejected on the ground of non-statutory double patenting over claims 1-32 of U. S. Patent No.10,748,212 and claims 1-32 of U.S. Patent No. 10,140,659, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter of “” and claims are recited as follows: 
“A computer implemented method comprising: 
receiving, by a processor of an electronic trading system, from a first participant, an electronic transaction between the first participant and a second participant comprising first and second obligations of financial instrument; 
converting, by the processor, the first obligation into an electronic transaction comprising a third obligation to make each of the first series of periodic payments to the electronic trading system and receive each of the second series of periodic payments from the electronic trading system; 
converting, by the processor, the second obligation into an electronic transaction comprising a fourth obligation to make each of the second series of periodic payments to the electronic trading system and receive each of the first series of periodic payments from the electronic trading system, wherein, subsequent to the converting, performance of the electronic transaction comprising either of the third or fourth obligations is not dependent upon performance of the other of the electronic transactions comprising the third or fourth obligations; 
computing, by the processor, a value, denominated in the local currency (first currency), of the financial instrument as a function of a remainder of the first and second series of periodic payments being funded in the base currency (second currency); 
computing, by the processor, a variation margin amount based on a difference between the computed value and a previously computed value of the financial instrument, the variation margin amount being denominated in the first currency; and 
one of crediting to, or collecting from, by the processor, one or both of the first and second participants the computed variation margin amount; and
wherein when the crediting of the computed variation margin amount at least reduces one of the payments of the first or second series of periodic payments to be made, a payment reduced to zero is being eliminated”
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations from the instant application and US Patent 10,748,212  and 10,140,659 consists of some of similar limitation with respect to Transaction processor for clearing interest rate swaps with improved efficiency as listed above.
	The independent claims 1, 14 and 27 and  dependent claims 3-6  and 17, 19, and 20 of instant application essentially consists of features listed in claims 1, 17 and 32  of patent ‘212 and patent ’659.  The instant application is related to any financial instrument with first currency and second currency related by conversion rate. The patent ‘212 and patent ’659 are related to interest rate swaps (IRS) position with  based on notional amount denominated in 
As per dependent claims 2-13 and 15-26 of the instant application, the dependent claims 2-5, 7-9 and 12, 13 and 15 of patent ‘212 and patent ‘659  teach the elements of the instant claims. 
The omission of an element as described above for the patent ‘675 and patent ‘008 is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.  
For these reasons, the claims 1-27 of the instant application are not identical to claims 1-32 of US Patent No. 10,748,212  and 10,140,659, but they are not patently distinct. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Amin et al. (U.S. Patent No. 7,565,316) teach extendable swap.
Hache (U.S. Pub No. 2005/0192898) teaches bi-currency debt contract system and procedure.
Lutnick et al. (U.S. Pub No. 2014/0229351) teach listing and trading a future contract with variable delivery and/or expiry date.
MacWILLIAMS (U.S. Pub No. 2014/0067639) teaches creation and trading of floating-rate exchangeable treasury instruments.
Mosler et al. (U.S. Patent No. 6,304,858) teach trading interest rate swaps.

	Ossanna et al. (U.S. Pub No. 2014/0032443) teach guaranty fund apportionment in default auctions.
	Wilson et al. (U.S. Pub No. 2007/0239589) teach interest rate derivative financial product.
	Yin et al. (U.S. Pub No. 2016/0035024) teach initial margining using decayed scenarios.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        03/08/2022